Exhibit 10.1

FOURTH AMENDMENT TO LOAN AGREEMENT

This FOURTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into on
the 25th day of October 2017 (the “Effective Date”), by and between GEOSPACE
TECHNOLOGIES CORPORATION, a Texas corporation, successor-by-merger to GEOSPACE
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Borrower”), EACH OF THE
DOMESTIC SUBSIDIARIES OF THE BORROWER identified on Schedule I attached hereto
(collectively, the “Guarantor”), and FROST BANK, a Texas state bank (the
“Bank”).

R E C I T A L S

WHEREAS, Borrower, Guarantor and Bank entered into that certain Loan Agreement
dated as of September 27, 2013, as amended by that certain First Amendment to
Loan Agreement executed by the parties on December 16, 2013, to be effective as
of September 27, 2013, that certain Second Amendment to Loan Agreement entered
into by the parties on May 4, 2015, and that certain Third Amendment to Loan
Agreement entered into by the parties on May 9, 2017 (as hereby and from time to
time further amended, restated, supplemented, modified or replaced, the
“Agreement”; a capitalized term used herein but not otherwise defined herein
shall have the meaning assigned to such term in the Agreement);

WHEREAS, Borrower, Guarantor and Bank have agreed that certain terms or
provisions of the Agreement be amended in the manner set forth herein to be
effective as of the Effective Date; and

WHEREAS, Borrower, Guarantor and Bank hereby acknowledge that the terms and
provisions of this Amendment constitute an amendment and modification of, and
not a novation of, the Agreement or any other Loan Document.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

A G R E E M E N T S

1.    Definitions; Recitals. The term “Loan Agreement” or “Agreement” (as the
case may be) as used herein, in the Agreement and in the other Loan Documents,
shall mean the Agreement as hereby amended and modified, and as further amended,
restated, supplemented, modified or replaced from time to time as permitted
thereby. The Recitals set forth above are hereby incorporated by reference into
this Amendment.

 

Page 1



--------------------------------------------------------------------------------

2.    Amendment of the Agreement. Subject to the conditions hereof and upon
satisfaction of the terms and provisions set forth herein, the Agreement is
hereby amended, effective as of the Effective Date, as follows:

a.    Certain Definitions. The following definitions in Article I of the
Agreement are hereby amended and restated in their entirety, as follows, and
references to such definitions in the Loan Documents shall be references to the
definitions as set forth herein:

“Eligible Accounts” means those Accounts Receivable (as defined in the Security
Agreement) owing by any Account Debtor (other than Borrower or a Guarantor or
any employee or Affiliate of Borrower or a Guarantor) to Borrower or a Guarantor
which are not past due for a period of more than ninety (90) days from their
contractual or customary due dates; provided, however, that those Accounts
Receivable which Lender reasonably and in good faith, in accordance with its
generally applicable credit practices, has determined may not be paid by reason
of the Account Debtor’s financial condition or inability to pay shall be
excluded from the Eligible Accounts. Notwithstanding the immediately foregoing
or anything to the contrary contained in this Loan Agreement or any other Loan
Document, sixty-two and one-half percent (62.5%) of those Accounts Receivable
owing by Eagle Canada Seismic Services ULC to Geospace Technologies Canada, Inc.
(a Foreign Subsidiary of Borrower), pursuant to an Addendum to Master Rental
Agreement dated August 22, 2017, shall be considered to be “Eligible Accounts”
hereunder, provided that such proportion of such Accounts Receivable are not
past due for a period of more than ninety (90) days from their contractual or
customary due dates.

“Termination Date” means April 30, 2019.

b.    Commitment Fee. Section 2.04 of the Agreement is hereby amended and
restated in its entirety, as follows:

Section 2.04. Commitment Fee. Borrower shall pay Lender a commitment fee on the
daily average unused amount of the Revolving Credit Commitment for the period
from and including October 25, 2017, until the earlier of the date of
termination of the Revolving Credit Commitment and the Termination Date, at the
rate of thirty-seven and one-half one-hundredths percent (0.375%) per annum
based on a 360-day year and the actual number of days elapsed (including the
first date but excluding the last). For the purposes of calculating the
commitment fee hereunder, the Revolving Credit Commitment will be deemed
utilized by the amount of all outstanding Revolving Credit Loans and outstanding
Letter of Credit Liabilities. Accrued commitment fees shall be payable in
arrears on the last day of each fiscal quarter commencing

 

Page 2



--------------------------------------------------------------------------------

with the first such date to occur after October 25, 2017, and on the earlier of
the date of termination of the Revolving Credit Commitment and the Termination
Date.

c.    Borrowing Base. Section 2.08 of the Agreement is hereby amended by
deleting said section in its entirety and substituting the following in lieu
thereof:

Section 2.08. Borrowing Base. Each requested Advance under the Revolving Credit
Commitment shall be subject to, and the aggregate of all Advances at any time
outstanding may not exceed, the sum of: (a) 80% of Eligible Accounts; plus
(b) the lesser of (i) 25% of Eligible Inventory and (ii) $20,000,000.00; plus
(c) the lesser of (i) 50% of Notes Receivable and (ii) $10,000,000.00 (the
“Borrowing Base”).

d.    Dividends. Section 7.08 of the Agreement is hereby amended by deleting
said section in its entirety and substituting the following in lieu thereof:

Section 7.08.     Dividends. Without the prior written consent of Lender,
declare or pay any dividends or Distributions (excluding distributions solely of
capital stock or partnership interests) or make any other payment (in cash,
property, or obligations) on account of its capital stock or partnership
interests, as applicable, or redeem, purchase, retire, or otherwise acquire any
of its capital stock, or set apart any money for a sinking or other analogous
fund for any dividend or other distribution on its capital stock or for any
redemption, purchase, retirement, or other acquisition of any of its capital
stock (excluding any net or cashless exercise of stock options). Borrower will
not permit any Guarantor to grant or issue any capital stock or any warrant,
right or option pertaining to its capital stock, or issue any security
convertible into capital stock.

e.    Financial Covenants. Section 8.01 of the Agreement is hereby amended by
deleting said section in its entirety and substituting the following in lieu
thereof:

Section 8.01. Unencumbered Liquid Assets. Maintain Unencumbered Liquid Assets
with an aggregate market value of not less than $10,000,000.00, to be tested as
of the end of each fiscal quarter. For purposes of this covenant, “Unencumbered
Liquid Assets” means the following assets (excluding margined assets, assets of
any retirement plan, and any assets protected by bankruptcy laws) which (i) are
held in the United States, (ii) are not subject to any lien, pledge, security
interest, or claim of any creditor (other than pursuant to the Loan Documents),
and (iii) may be converted to cash within five Business Days: (A) cash or cash
equivalents; (B) United States Treasury or governmental agency obligations which
constitute full faith and credit of the United States of America; (C) commercial
paper rated P-1 or A-1 by Moody’s Investors Service or by Standard & Poor’s,
respectively;

 

Page 3



--------------------------------------------------------------------------------

(D) short, medium and long-term securities rated investment grade by one of the
rating agencies described in (C) above; (E) Eligible Stocks; and (F) mutual
funds quoted in The Wall Street Journal (U.S. Edition) which invest primarily in
the assets described in (A) – (E) above; and “Eligible Stocks” means any common
or preferred stock which (i) is not subject to statutory or contractual
restrictions on sales, (ii) is traded on the New York Stock Exchange, American
Stock Exchange, or included in the Global Select Market Tier or Global Market
Tier of NASDAQ, and (iii) has, as of the close of trading on an applicable
exchange (excluding after-hours trading), a per share price of at least $10. For
purposes of clarity and the avoidance of doubt, Borrower is prohibited from
requesting or taking any Loans hereunder for purposes of compliance with this
covenant.

f.    Compliance Certificate. The form of Compliance Certificate attached as
Exhibit E to the Agreement is hereby deleted in its entirety, and the form of
Compliance Certificate attached hereto as Exhibit E is hereby substituted in
lieu thereof.

g.    Borrowing Base Certificate. The form of Borrowing Base Certificate
attached as Exhibit G to the Agreement is hereby deleted in its entirety, and
the form of Borrowing Base Certificate attached hereto as Exhibit G is hereby
substituted in lieu thereof.

3.    Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, Borrower hereby acknowledges and agrees that the
Agreement and all of the other Loan Documents are hereby reaffirmed, confirmed
and ratified in all respects and shall remain in full force and effect according
to their respective terms.

4.    Representations and Warranties of Borrower. Borrower hereby certifies
that:

 

  a. The representations and warranties of Borrower contained in the Agreement
and the other Loan Documents, or which are contained in any document furnished
at any time under or in connection with the Loan Documents, are true and correct
in all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date;

 

  b. This Amendment has been duly authorized, executed and delivered by Borrower
and constitutes a legal, valid and binding obligation of Borrower, except as may
be limited by general principles of equity or by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally;

 

  c. No Event of Default, nor any event which, upon the giving of notice or
lapse of time or both may become an Event of Default, exists under the Agreement
or any other Loan Document; and

 

Page 4



--------------------------------------------------------------------------------

  d. As of the date hereof, Borrower is in compliance with all of the terms and
provisions set forth in the Agreement (as modified hereby) and the other Loan
Documents.

5.    Confirmation of Liens. Borrower hereby confirms, extends, and renews to
Bank the security interests, liens and rights of any and all security for all
indebtedness and performance of all obligations owed by Borrower under the Loan
Documents (the “Liabilities”) including, but without limitation, the liens,
security interests and rights set forth in the Agreement (as modified hereby)
and the other Loan Documents to secure payment of the Liabilities. Borrower
confirms that the liens, security interests and rights of Bank under the
Agreement (as modified hereby) and the other Loan Documents are valid and
subsisting liens, security interests and rights against the properties described
therein. Borrower confirms that the Amendment shall in no manner affect or
impair any of the liens, security interests or rights securing payment of the
Liabilities and that those liens, security interests and rights are not and
shall not in any manner be waived. Bank shall have the right to exercise all
rights and remedies of Bank under the Agreement (as modified hereby) and the
other Loan Documents and under applicable law upon the occurrence of any Event
of Default under the Agreement (as modified hereby) or any of the other Loan
Documents and under any and all existing or future amendments or modifications
to the Agreement (as modified hereby) or any of the other Loan Documents or to
the terms or provisions thereof. Nothing contained in this Amendment shall
prejudice, act as, or be deemed to be a waiver of any right or remedy available
to Bank by reason of the occurrence or existence of any fact, circumstance or
event constituting an Event of Default under the Agreement (as modified hereby)
or any of the other Loan Documents.

6.    Conditions to Effectiveness. This Amendment shall not be effective until
the following conditions precedent have been satisfied, all of which must be
satisfied on or before the Effective Date:

 

  a. Bank shall have received two (2) original counterparts of this Amendment
executed by Borrower; and

 

  b. Bank shall have received such other documents, instruments and certificates
as reasonably requested by Bank.

Upon the satisfaction of the conditions set forth in this Section 6, this
Amendment shall be effective as of the Effective Date.

7.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original (including electronic copies) but all
of which together shall constitute one and the same instrument.

8.    Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of laws principles, and with the laws of the United States of America,
as applicable.

9.    Enforceability. Should any one or more of the terms or provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other terms and provisions nevertheless shall remain
effective and binding on the parties hereto.

 

Page 5



--------------------------------------------------------------------------------

10.    No Novation. This Amendment is given as an amendment and modification of,
and not as a payment or satisfaction of, all of the Liabilities and is not
intended to constitute a novation of any of the Liabilities. All of the
Liabilities shall continue in full force and effect.

11.    No Existing Claims or Defenses. Borrower, by its execution of this
Amendment, hereby declares that it has no set-offs, counterclaims, defenses or
other causes of action of which it is aware against Bank arising out of the
Loan, this Amendment, the Loan Documents or otherwise as of the Effective Date.

12.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of Borrower and Bank and their respective successors,
assigns and legal representatives; provided, however, that Borrower may not,
without the prior written consent of Bank, assign any of its respective rights,
powers, duties or obligations hereunder.

13.    Expenses. Without limiting the terms or provisions of the Agreement or
the other Loan Documents as same relate to payment of costs and fees (including,
but without limitation, those terms or provisions related to payment of costs of
collection), Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable fees and expenses of any
counsel, financial advisor and agent for Bank) incurred before or after the date
hereof by Bank or its affiliates in connection with the preparation,
negotiation, execution, delivery and administration of the Agreement (as
modified hereby) and the other Loan Documents.

14.    Further Assurances. Borrower agrees to provide to Bank all such other
documents and/or instruments as Bank reasonably may request to further
accomplish the purposes of this Amendment.

15.    Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR IN CONNECTION WITH THIS AMENDMENT, THE AGREEMENT (AS MODIFIED HEREBY) OR ANY
OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

16.    Entire Agreement. THIS AMENDMENT, THE AGREEMENT (AS MODIFIED HEREBY), AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN BORROWER,
GUARANTOR AND BANK RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

 

BORROWER:

 

GEOSPACE TECHNOLOGIES CORPORATION,

a Texas corporation

By:   /s/ Thomas T. McEntire Name:   Thomas T. McEntire Title:   Vice President
and CFO

 

GUARANTOR:

 

GTC, INC.

EXILE TECHNOLOGIES CORPORATION

GEOSPACE ENGINEERING RESOURCES

    INTERNATIONAL, INC.

GEOSPACE FINANCE CORP.

GEOSPACE J.V., INC.

GEOSPACE TECHNOLOGIES,

    SUCURSAL SUDAMERICANA LLC

By:   /s/ Thomas T. McEntire Name:   Thomas T. McEntire Title:   Vice President
and CFO

 

BANK:

 

FROST BANK,

a Texas state bank

By:   /s/ Larry Hammonds Name:   Larry Hammonds Title:   Market President

 

Page 7



--------------------------------------------------------------------------------

Schedule I

 

(1) GTC, Inc., a Texas corporation

 

(2) Exile Technologies Corporation, a Texas corporation

 

(3) Geospace Engineering Resources International, Inc., a Texas corporation

 

(4) Geospace Finance Corp., a Texas corporation

 

(5) Geospace J.V., Inc., a Texas corporation

 

(6) Geospace Technologies, Sucursal Sudamericana LLC, a Texas limited liability
company

 

Page 8



--------------------------------------------------------------------------------

Exhibit E

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

This COMPLIANCE CERTIFICATE (this “Certificate”) is delivered pursuant to the
Loan Agreement dated September 27, 2013 (together with all amendments and
modifications, if any, from time to time made thereto, the “Loan Agreement”),
among Geospace Technologies Corporation, a Texas corporation (“Borrower”),
certain Guarantors named therein, and Frost Bank, a Texas state bank. Unless
otherwise defined, terms used herein have the respective meanings provided in
the Loan Agreement.

The undersigned, being the duly elected, qualified and acting
                             of Borrower, on behalf of Borrower and solely in
his or her capacity as an officer of Borrower, hereby certifies and warrants
that:

As of                             , 20        :

 

  (1) No Default. No Default or Event of Default exists under the Loan Agreement
or any other Loan Document as of the date hereof.

 

  (2) Unencumbered Liquid Assets. The Unencumbered Liquid Assets of Borrower and
its Subsidiaries on a consolidated basis totaled $                        , as
computed in accordance with Section 8.01 of the Loan Agreement.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate,
this              day of                         , 20        .

 

By:     Title:     On behalf of Geospace Technologies Corporation

 

Page 9



--------------------------------------------------------------------------------

Exhibit G

Form of Borrowing Base Certificate

BORROWING BASE CERTIFICATE

This BORROWING BASE CERTIFICATE (this “Certificate”) is delivered pursuant to
the Loan Agreement dated September 27, 2013 (together with all amendments and
modifications, if any, from time to time made thereto, the “Loan Agreement”),
among Geospace Technologies Corporation, a Texas corporation (“Borrower”),
certain Guarantors named therein, and Frost Bank, a Texas state bank. Unless
otherwise defined, terms used herein have the respective meanings provided in
the Loan Agreement.

The undersigned, being the duly elected, qualified and acting
                                 of

Borrower, on behalf of Borrower and solely in his or her capacity as an officer
of Borrower, hereby certifies and warrants that, to the best of his or her
knowledge, as of the [fiscal quarter] [month] ended
                            , 20         (the “Period End”), the following
fairly presents, in all material respects, the Borrowing Base as of such Period
End:

 

Borrowing Base Component

   Amount    Advance
Rate  

Adjusted

Amount

Eligible Accounts

   $                .            80%   $                .         l(A)

Eligible Inventory

   $                .            25%   $                .         l(B)

Eligible Notes Receivable

   $                .            50%   $                .         l(C)

Borrowing Base= l(A) + [LESSER OF l(B) AND $20,000,000] +

[LESSER OF l(C) AND $10,000,000]                                       
                                         
                                                     $                

In addition, the undersigned, on behalf of Borrower and solely in his or her
capacity as an officer of Borrower, also certifies and warrants that, to the
best of his or her knowledge, as of the Period End the Unencumbered Liquid
Assets of Borrower and its Subsidiaries on a consolidated basis totaled
$                        , as computed in accordance with Section 8.01 of the
Loan Agreement.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate,
this              day of                         , 20        .

 

By:     Title:     On behalf of Geospace Technologies Corporation

 

Page 10